Additional Findings of Fact.
At request of appellants, we make the following additional findings of fact:
(1) There is no evidence whatever that the Ainsworths' ancestors, to wit, A. L. Ainsworth and her husband, Lee Ainsworth, or either of them, held or occupied any part of the Davidson league in peaceable and adverse possession for any period of time prior to September 21, 1879.
(2) The field notes of the land on the Uriah Davidson league in actual possession of those under whom appellees claim are as follows:
"Beginning at a point ten varas west of the west bank of Cook's Lake in the south line of the Davidson league, thence north 393 varas to a point in old fence row in the old field. Now I will state that in taking the meanders of the old field that I began at that point 393 varas north of the south line of the league and meandered or ran out the old field from that point both north and south of a line running due west from that point. I think, however, I can connect my notes up so as to make a continuous survey of the old field.
"Thence north 65° west 115 varas; thence north 74° west at 184 varas; thence south 2° west 99 varas; thence south 11° east at 88 varas; thence south 2 1/2° east at 128 varas; thence south 30° west 80 varas; thence south 10° east 100 varas; thence north 83° east 49 varas; thence north 32 1/2° east 153 varas; thence north 34 1/2° east 74 varas; thence north 31° east 107 varas; thence north 42° east 103 varas; thence north 43 1/2° west 54 varas to the point of beginning" — containing 13 acres of land.
(3) From the evidence in the record, we are unable, as matter of law, to determine the location on the ground of the southeast corner of Cook's Lake. This issue was not submitted to the jury and no finding thereon was requested of the court. From this conclusion, it follows that we cannot say whether the field notes in the deeds under which appellees hold contain 310.6 acres of land, more or less.
(4) The taxes paid by appellant for the years 1908, 1909, 1910, 1911, 1912, and 1913 were paid before delinquency, and were paid on the whole of the Uriah Davidson league in controversy.
(5) During the period covered by such payment of taxes, appellant claimed under a genuine deed from the trustees of the Texas Pineland Association and John H. Kirby, dated July 31, 1901, filed for record in Hardin county, Tex., August 17, 1901, and duly registered in Hardin county, which deed described and purported to convey the whole of the Uriah Davidson league in controversy.
(6) On September 28, 1908, by decree of the federal court at Houston, all the right, title, and interest of Joseph McCluskey and his wife in and to the Uriah Davidson league in controversy was divested out of them and vested in appellant.
(7) Upon September 8, 1908, until the fall of 1915, Burrell (B. C.) Coe and Lafayette Hooks and wife, C. L. Hooks, as tenants of appellant, had continuous and peaceable possession of certain improvements on the Uriah Davidson league in controversy, which improvements were not situated within any reasonable construction of the field notes of the deed made to the ancestors of the Ainsworths, being the deeds in the chain of A. L. Ainsworth's title, said possession by appellants' tenants being adverse to all persons except appellants, and said tenants of appellants cultivating, using and enjoying the improvements so received by them.
HIGHTOWER, C.J., not sitting.